Case 19-24547   Doc 6   Filed 06/21/19   Entered 06/21/19 16:02:22   Desc Main
                           Document      Page 1 of 6
Case 19-24547   Doc 6   Filed 06/21/19   Entered 06/21/19 16:02:22   Desc Main
                           Document      Page 2 of 6
Case 19-24547   Doc 6   Filed 06/21/19   Entered 06/21/19 16:02:22   Desc Main
                           Document      Page 3 of 6
Case 19-24547   Doc 6   Filed 06/21/19   Entered 06/21/19 16:02:22   Desc Main
                           Document      Page 4 of 6
Case 19-24547   Doc 6   Filed 06/21/19   Entered 06/21/19 16:02:22   Desc Main
                           Document      Page 5 of 6
Case 19-24547   Doc 6   Filed 06/21/19   Entered 06/21/19 16:02:22   Desc Main
                           Document      Page 6 of 6
